        Case 4:21-cv-00082-JAJ-SBJ Document 3 Filed 03/23/21 Page 1 of 18




                      IN THE IOWA DISTRICT COURT FOR POLK COUNTY

 TRENT SCHWAB,
                                                     CASE NO. LACL149668
      Plaintiff,

 v.
                                    ANSWER, AFFIRMATIVE DEFENSES
 JOHN DOE 1 & 2, SHAWNA ISAAC, CHAD AND JURY DEMAND
 NICOLINO, CLARK ALLEN, ERNESTO
 ESCOBAR        HERNANDEZ,     BRAD
 YOUNGBLUT, DANA WINGERT, CITY
 OF DES MOINES, IOWA,
    Defendants.



        COMES NOW undersigned counsel, and hereby files this Answer, Affirmative Defenses,

and Jury Demand on behalf of Defendants, John Doe 1 & 2, Shawna Isaac, Chad Nicolino, Clark

Allen, Ernesto Escobar Hernandez, Brad Youngblut, Dana Wingert and City of Des Moines, Iowa,

and states the following:

                                               PARTIES

        1.         Defendants lack sufficient information to either admit or deny the allegations

                   contained in paragraph 1. Those allegations are therefore denied.

        2.         Defendants lack sufficient information to either admit or deny the allegations

                   contained in paragraph 2. Those allegations are therefore denied

        3.         Defendants admit to the allegations contained in paragraph 3.

        4.         Defendants admit to the allegations contained in paragraph 4.

        5.         Defendants admit to the allegations contained in paragraph 5.

        6.         Defendants admit to the allegations contained in paragraph 6.

        7.         Defendants admit to the allegations contained in paragraph 7.

        8.         Defendants admit to the allegations contained in paragraph 8.
Case 4:21-cv-00082-JAJ-SBJ Document 3 Filed 03/23/21 Page 2 of 18




9.    Defendants admit to the allegations contained in paragraph 9.

                       JURISDICTION AND VENUE

10.   Defendants admit to the allegations contained in paragraph 10.

11.   Defendants admit to the allegations contained in paragraph 11.

12.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 12. Those allegations are therefore denied.

                  GENERAL FACTUAL ALLEGATIONS

13.   Defendants deny the allegations contained in paragraph 13.

14.   Defendants deny the allegations contained in paragraph 14 to the extent this is not

      a statement of fact nor are the articles referenced in Footnote 1.

15.   Defendants admit the allegations contained in paragraph 15.

16.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 16. Those allegations are therefore denied.

17.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 17. Those allegations are therefore denied.

18.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 18. Those allegations are therefore denied.

19.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 19. Those allegations are therefore denied.

20.   Defendants deny the allegations contained in paragraph 20.

21.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 21. Those allegations are therefore denied.
Case 4:21-cv-00082-JAJ-SBJ Document 3 Filed 03/23/21 Page 3 of 18




22.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 22. Those allegations are therefore denied.

23.   Defendants deny the allegations contained in paragraph 23.

24.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 24. Those allegations are therefore denied.

25.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 25. Those allegations are therefore denied.

26.   Defendants deny the allegations contained in paragraph 26.

27.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 27. Those allegations are therefore denied.

28.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 28. Those allegations are therefore denied.

29.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 29 Those allegations are therefore denied.

30.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 30. Those allegations are therefore denied.

31.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 31. Those allegations are therefore denied.

32.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 32. Those allegations are therefore denied.

33.   Defendants deny the allegations contained in paragraph 33.

34.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 34. Those allegations are therefore denied.
Case 4:21-cv-00082-JAJ-SBJ Document 3 Filed 03/23/21 Page 4 of 18




35.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 35. Those allegations are therefore denied.

36.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 36. Those allegations are therefore denied.

37.   Defendants deny the allegations contained in paragraph 37.

38.   Defendants deny the allegations contained in paragraph 38.

39.   Defendants deny the allegations contained in paragraph 39.

40.   Defendants deny the allegations contained in paragraph 40.

41.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 41. Those allegations are therefore denied.

42.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 42. Those allegations are therefore denied.

43.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 43. Those allegations are therefore denied.

44.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 44. Those allegations are therefore denied.

45.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 45. Those allegations are therefore denied.

46.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 46. Those allegations are therefore denied.

47.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 47. Those allegations are therefore denied.

48.   Defendants deny the allegations contained in paragraph 48.
Case 4:21-cv-00082-JAJ-SBJ Document 3 Filed 03/23/21 Page 5 of 18




49.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 49. Those allegations are therefore denied.

50.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 50. Those allegations are therefore denied.

51.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 51. Those allegations are therefore denied.

52.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 52. Those allegations are therefore denied.

53.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 53. Those allegations are therefore denied.

54.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 54. Those allegations are therefore denied.

55.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 55. Those allegations are therefore denied. Defendants

      explicitly deny that Schwab was “attacked”.

56.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 56. Those allegations are therefore denied.

57.   Defendants deny the allegations contained in paragraph 57.

58.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 58. Those allegations are therefore denied.

59.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 59. Those allegations are therefore denied.

60.   Defendants deny the allegations contained in paragraph 60.
Case 4:21-cv-00082-JAJ-SBJ Document 3 Filed 03/23/21 Page 6 of 18




61.   Defendants deny the allegations contained in paragraph 61.

62.   Defendants deny the allegations contained in paragraph 62.

63.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 63. Those allegations are therefore denied.

64.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 64. Those allegations are therefore denied.

65.   Defendants deny the allegations contained in paragraph 65.

66.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 66. Those allegations are therefore denied.

67.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 67. Those allegations are therefore denied.

68.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 68. Those allegations are therefore denied.

69.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 69. Those allegations are therefore denied.

70.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 70. Those allegations are therefore denied.

71.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 71. Those allegations are therefore denied.

72.   Defendants deny the allegations contained in paragraph 72.

73.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 73. Those allegations are therefore denied.
Case 4:21-cv-00082-JAJ-SBJ Document 3 Filed 03/23/21 Page 7 of 18




74.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 74. Those allegations are therefore denied.

75.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 75. Those allegations are therefore denied.

76.   Defendants deny the allegations contained in paragraph 76 to the extent these were

      illegal arrests.

77.   Defendants admit to the allegations contained in paragraph 77.

78.   Defendants admit to the allegations contained in paragraph 78.

79.   Defendants deny the allegations contained in paragraph 79

80.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 80. Those allegations are therefore denied.

81.   Defendants admit to the allegations contained in paragraph 81.

82.   Defendants admit to the allegations contained in paragraph 82.

83.   Defendants deny the allegations contained in paragraph 83.

84.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 84. Those allegations are therefore denied.

85.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 85. Those allegations are therefore denied.

86.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 86. Those allegations are therefore denied.

87.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 87. Those allegations are therefore denied.
Case 4:21-cv-00082-JAJ-SBJ Document 3 Filed 03/23/21 Page 8 of 18




88.    Defendants lack sufficient information to either admit or deny the allegations

       contained in paragraph 88. Those allegations are therefore denied.

89.    Defendants deny the allegations contained in paragraph 89.

90.    Defendants deny the allegations contained in paragraph 90.

91.    Defendants deny the allegations contained in paragraph 91.

92.    Defendants lack sufficient information to either admit or deny the allegations

       contained in paragraph 92. Those allegations are therefore denied.

93.    Defendants lack sufficient information to either admit or deny the allegations

       contained in paragraph 93. Those allegations are therefore denied.

94.    Defendants lack sufficient information to either admit or deny the allegations

       contained in paragraph 94. Those allegations are therefore denied.

95.    Defendants deny the allegations contained in paragraph 95.

96.    Defendants deny the allegations contained in paragraph 96.

97.    Defendants deny the allegations contained in paragraph 97.

98.    Defendants deny the allegations contained in paragraph 98.

99.    Defendants lack sufficient information to either admit or deny the allegations

       contained in paragraph 99. Those allegations are therefore denied.

100.   Defendants deny the allegations contained in paragraph 100.

101.   Defendants deny the allegations contained in paragraph 101 to the extent this

       describes the circumstances related to Mr. Schwab.

102.   Defendants deny the allegations contained in paragraph 102 to the extent this

       describes the circumstances related to Mr. Schwab.
    Case 4:21-cv-00082-JAJ-SBJ Document 3 Filed 03/23/21 Page 9 of 18




    103.   Defendants deny the allegations contained in paragraph 103 to the extent this

           describes the circumstances related to Mr. Schwab.

    104.   Defendants deny the allegations contained in paragraph 104 to the extent this

           describes the circumstances related to Mr. Schwab.

                                 CAUSE OF ACTION

                                     COUNT 1
                               ILLEGAL SEIZURE
              CIVIL RIGHTS VIOLATION UNDER 42 U.S.C. § 1983
 VIOLATION OF 4th AMENDMENT TO THE UNITED STATES CONSTITUTION
 (Against John Doe 1 & 2, Isaac, Nicolino, Allen, Escobar Hernandez and Youngblut
                                    Individually)

    105.   Defendants replead the foregoing paragraphs 1 through 104 by reference, as if fully

           set forth herein.

    106.   Defendants deny the allegations contained in paragraph 106.

    107.   Defendants deny the allegations contained in paragraph 107.

    108.   Defendants deny the allegations contained in paragraph 108.

    109.   Defendants deny the allegations contained in paragraph 109.

                                     COUNT 2
                               ILLEGAL SEIZURE
CIVIL RIGHTS VIOLATION OF ARTICLE I, § 8 OF THE IOWA CONSTITUTION
 (Against John Doe 1 & 2, Isaac, Nicolino, Allen, Escobar Hernandez and Youngblut
                                    Individually)

    110.   Defendants replead the foregoing paragraphs 1 through 109 by reference, as if fully

           set forth herein.

    111.   Defendants deny the allegations contained in paragraph 111.

    112.   Defendants deny the allegations contained in paragraph 112.

    113.   Defendants deny the allegations contained in paragraph 113.

    114.   Defendants deny the allegations contained in paragraph 114.
   Case 4:21-cv-00082-JAJ-SBJ Document 3 Filed 03/23/21 Page 10 of 18




   115.   Defendants deny the allegations contained in paragraph 115.

                                COUNT 3
                          EXCESSIVE FORCE
          CIVIL RIGHTS VIOLATION UNDER 42 U.S.C. § 1983
VIOLATION OF 4th AMENDMENT TO THE UNITED STATES CONSTITUTION
                  (Against John Doe 1 & 2, Individually)

   116.   Defendants replead the foregoing paragraphs 1 through 115 by reference, as if fully

          set forth herein.

   117.   Defendants deny the allegations contained in paragraph 117.

   118.   Defendants deny the allegations contained in paragraph 118.

   119.   Defendants deny the allegations contained in paragraph 119.

   120.   Defendants deny the allegations contained in paragraph 120.

   121.   Defendants deny the allegations contained in paragraph 121.

                               COUNT 4
                          EXCESSIVE FORCE
CIVIL RIGHTS VIOLATION OF ARTICLE I, § 8 OF THE IOWA CONSTITUTION
                  (Against John Doe 1 & 2, Individually)


   122.   Defendants replead the foregoing paragraphs 1 through 121 by reference, as if fully

          set forth herein.

   123.   Defendants deny the allegations contained in paragraph 123.

   124.   Defendants deny the allegations contained in paragraph 124.

   125.   Defendants deny the allegations contained in paragraph 125.

   126.   Defendants deny the allegations contained in paragraph 126.

   127.   Defendants deny the allegations contained in paragraph 127.
   Case 4:21-cv-00082-JAJ-SBJ Document 3 Filed 03/23/21 Page 11 of 18




                                     COUNT 5
                                  RETALIATION
              CIVIL RIGHTS VIOLATION UNDER 42 U.S.C. § 1983
 VIOLATION OF 1st AMENDMENT TO THE UNITED STATES CONSTITUTION
 (Against John Doe 1 & 2, Isaac, Nicolino, Allen, Escobar Hernandez and Youngblut
                                    Individually)

    128.   Defendants replead the foregoing paragraphs 1 through 127 by reference, as if fully

           set forth herein.

    129.   Defendants lack sufficient information to either admit or deny the allegations

           contained in paragraph 129. Those allegations are therefore denied.

    130.   Defendants deny the allegations contained in paragraph 130.

    131.   Defendants deny the allegations contained in paragraph 131.

    132.   Defendants deny the allegations contained in paragraph 132.

    133.   Defendants deny the allegations contained in paragraph 133.

    134.   Defendants deny the allegations contained in paragraph 134.

    135.   Defendants deny the allegations contained in paragraph 135.

    136.   Defendants deny the allegations contained in paragraph 136.

                                     COUNT 6
                                  RETALIATION
CIVIL RIGHTS VIOLATION OF ARTICLE I, § 7 OF THE IOWA CONSTITUTION
   (Against John Doe 1 & 2, Isaac, Nicolino, Allen, Escobar Hernandez and Youngblut
                                      Individually)

    137.   Defendants replead the foregoing paragraphs 1 through 136 by reference, as if fully

           set forth herein.

    138.   Defendants lack sufficient information to either admit or deny the allegations

           contained in paragraph 138. Those allegations are therefore denied.

    139.   Defendants deny the allegations contained in paragraph 139.

    140.   Defendants deny the allegations contained in paragraph 140.
Case 4:21-cv-00082-JAJ-SBJ Document 3 Filed 03/23/21 Page 12 of 18




141.   Defendants deny the allegations contained in paragraph 141.

142.   Defendants deny the allegations contained in paragraph 142.

143.   Defendants deny the allegations contained in paragraph 143.

144.   Defendants deny the allegations contained in paragraph 144.

145.   Defendants deny the allegations contained in paragraph 145.

146.   Defendants deny the allegations contained in paragraph 146.

                                  COUNT 7
                               CONSPIRACY
     CIVIL RIGHTS VIOLATION UNDER 42 U.S.C. §§ 1983 AND 1985
 VIOLATION OF 4th 5th, & 14th AMENDMENTS TO THE UNITED STATES
                              CONSTITUTION
(Against John Doe 1 & 2, Isaac, Nicolino, Allen, Escobar Hernandez and Youngblut
                                   Individually)


147.   Defendants replead the foregoing paragraphs 1 through 146 by reference, as if fully

       set forth herein.

148.   Defendants deny the allegations contained in paragraph 148.

149.   Defendants deny the allegations contained in paragraph 149.

150.   Defendants deny the allegations contained in paragraph 150.

151.   Defendants deny the allegations contained in paragraph 151.

                                  COUNT 8
                                CONSPIRACY
  CIVIL RIGHTS VIOLATION OF ARTICLE I, §§ 6 & 8 OF THE IOWA
                              CONSTITUTION
(Against John Doe 1 & 2, Isaac, Nicolino, Allen, Escobar Hernandez and Youngblut
                                   Individually)

152.   Defendants replead the foregoing paragraphs 1 through 151 by reference, as if fully

       set forth herein.

153.   Defendants deny the allegations contained in paragraph 153.
 Case 4:21-cv-00082-JAJ-SBJ Document 3 Filed 03/23/21 Page 13 of 18




 154.   Defendants deny the allegations contained in paragraph 154.

 155.   Defendants deny the allegations contained in paragraph 155.

 156.   Defendants deny the allegations contained in paragraph 156.

 157.   Defendants deny the allegations contained in paragraph 157.

                                  COUNT 9
       DILIBERATELY INDIFFERENT POLICIES, PRACTICES,
              CUSTOMS, TRAINING AND SUPERVISION
         CIVIL RIGHTS VIOLATION UNDER 42 U.S.C. § 1983
VIOLATION OF 1st, 4th 5th, & 14th AMENDMENTS TO THE UNITED STATES
                              CONSTITUTION
     (Against Wingert, Individually, and the City of Des Moines, Iowa)


 158.   Defendants replead the foregoing paragraphs 1 through 157 by reference, as if fully

        set forth herein.

 159.   Defendants admit to the allegations contained in paragraph 159.

 160.   Defendants admit to the allegations contained in paragraph 160.

 161.   Defendants admit to the allegations contained in paragraph 161.

 162.   Defendants admit to the allegations contained in paragraph 162.

 163.   Defendants deny the allegations contained in paragraph 163.

 164.   Defendants deny the allegations contained in paragraph 164.

 165.   Defendants deny the allegations contained in paragraph 165.

 166.   Defendants deny the allegations contained in paragraph 166.

 167.   Defendants deny the allegations contained in paragraph 167.

 168.   Defendants deny the allegations contained in paragraph 168.
Case 4:21-cv-00082-JAJ-SBJ Document 3 Filed 03/23/21 Page 14 of 18




                              COUNT 10
      DILIBERATELY INDIFFERENT POLICIES, PRACTICES,
             CUSTOMS, TRAINING AND SUPERVISION
CIVIL RIGHTS VIOLATION OF ARTICLE I, §§ 6, 7 & 8 OF THE IOWA
                           CONSTITUTION
    (Against Wingert, Individually, and the City of Des Moines, Iowa)


169.   Defendant replead the foregoing paragraphs 1 through 168 by reference, as if fully

       set forth herein.

170.   Defendants admit to the allegations contained in paragraph 170.

171.   Defendants admit to the allegations contained in paragraph 171.

172.   Defendants admit to the allegations contained in paragraph 172.

173.   Defendants deny the allegations contained in paragraph 173.

174.   Defendants deny the allegations contained in paragraph 174.

175.   Defendants deny the allegations contained in paragraph 175.

176.   Defendants deny the allegations contained in paragraph 176.

177.   Defendants deny the allegations contained in paragraph 177.

178.   Defendants deny the allegations contained in paragraph 178.

179.   Defendants deny the allegations contained in paragraph 179.

                           COUNT 11
       INTENTIONAL INFLICTION OF EMOTIONAL DISTRISS
               (Against John Doe 1 – 4, Individually)


180.   Defendants replead the foregoing paragraphs 1 through 179 by reference, as if fully

       set forth herein.

181.   Defendants deny the allegations contained in paragraph 181.

182.   Defendants deny the allegations contained in paragraph 182.

183.   Defendants deny the allegations contained in paragraph 183.
Case 4:21-cv-00082-JAJ-SBJ Document 3 Filed 03/23/21 Page 15 of 18




184.   Defendants deny the allegations contained in paragraph 184.

185.   Defendants deny the allegations contained in paragraph 185.

186.   Defendants deny the allegations contained in paragraph 186.

                                 COUNT 12
                      MALICIOUS PROSECTUION
(Against John Doe 1 & 2, Isaac, Nicolino, Allen, Escobar Hernandez and Youngblut
                                   Individually)


187.   Defendants replead the foregoing paragraphs 1 through 186 by reference, as if fully

       set forth herein.

188.   Defendants deny the allegations contained in paragraph 188 to the extent the word

       “instigate” is attached to Defendants. Plaintiff’s actions prompted the criminal

       complaint.

189.   Defendants lack sufficient information to either admit or deny the allegations

       contained in paragraph 189. Those allegations are therefore denied.

190.   Defendants deny the allegations contained in paragraph 190.

191.   Defendants deny the allegations contained in paragraph 191.

192.   Defendants deny the allegations contained in paragraph 192.

                                 COUNT 13
                   FALSE ARREST / IMPRISONMENT
(Against John Doe 1 & 2, Isaac, Nicolino, Allen, Escobar Hernandez and Youngblut
                                   Individually)

193.   Defendants replead the foregoing paragraphs 1 through 192 by reference, as if fully

       set forth herein.

194.   Defendants lack sufficient information to either admit or deny the allegations

       contained in paragraph 194. Those allegations are therefore denied.

195.   Defendants deny the allegations contained in paragraph 195.
      Case 4:21-cv-00082-JAJ-SBJ Document 3 Filed 03/23/21 Page 16 of 18




       196.   Defendants deny the allegations contained in paragraph 196.

                                         COUNT 14
                                           LIBEL
       (Against Isaac, Nicolino, Allen, Escobar Hernandez and Youngblut Individually)


       197.   Defendants replead the foregoing paragraphs 1 through 196 by reference, as if fully

              set forth herein.

       198.   Defendants deny the allegations contained in paragraph 198.

       199.   Defendants deny the allegations contained in paragraph 199.

       200.   Defendants deny the allegations contained in paragraph 200.

       201.   Defendants deny the allegations contained in paragraph 201.

       202.   Defendants deny the allegations contained in paragraph 202.

                                         COUNT 15
                                 ASSAULT AND BATTERY
                             (Against John Doe 1 - 4, Individually)


       203.   Defendants replead the foregoing paragraphs 1 through 202 by reference, as if fully

              set forth herein.

       204.   Defendants deny the allegations contained in paragraph 204.

       205.   Defendants lack sufficient information to either admit or deny the allegations

              contained in paragraph 205. Those allegations are therefore denied.

       206.   Defendants deny the allegations contained in paragraph 206.

       207.   Defendants deny the allegations contained in paragraph 207.

                                   AFFIRMATIVE DEFENSES

COME NOW Defendants and for their affirmative defenses, set forth the following:

       1.     Plaintiffs have failed to state a claim upon which relief may be granted.
Case 4:21-cv-00082-JAJ-SBJ Document 3 Filed 03/23/21 Page 17 of 18




2.    Defendants are not liable under 42 U.S.C. § 1983 because their actions were

      constitutional.

3.    The actions of Defendants were, at all times, justified, necessary, carried out in

      good faith and with sufficient legal cause, and in conformity with settled

      principles of constitutional or other law.

4.    Defendants have not violated any of the Plaintiff’s First, Fourth Fifth, or

      Fourteenth Amendment rights.

5.    Defendants have not violated any of the Plaintiff’s rights under the Iowa

      Constitution.

6.    There was probable cause for Plaintiff’s arrest.

7.    Defendants did not engage in excessive force, malicious prosecution, false arrest

      or assault and battery.

8.    Defendants at all times were motivated with neither an evil intent or motive, nor a

      reckless or callous indifference, toward any of Plaintiff’s rights.

9.    Defendant City of Des Moines is not liable in respondeat superior, nor in a Monell

      capacity.

10.   Defendant City of Des Moines cannot be found liable for punitive damages.

11.   The Defendants are immune pursuant to Iowa Code Chapter 670.

12.   The individual Defendants have qualified immunity.

13.   Plaintiff’s fault exceeds the fault of the Defendant and bars any recovery pursuant

      to Iowa Code Chapter 668.
      Case 4:21-cv-00082-JAJ-SBJ Document 3 Filed 03/23/21 Page 18 of 18




          14.    The Plaintiff’s fault must be compared with the fault of the Defendant, if any, and

                 the Plaintiffs’ award must be reduced or eliminated by the percentage of fault

                 pursuant to Iowa Code Chapter 668.

          15.    Any damages incurred by Plaintiff as alleged were the result of Plaintiff’s own

                 intentional conduct and Plaintiff is therefore barred from recovery.

          16.    The Defendants reserve the right to supplement affirmative defenses as discovery

                 continues in this case.

                                           JURY DEMAND

          COMES NOW the Defendants and demand trial by jury on all claims to which it is entitled

by law.

                                               Respectfully submitted,



                                                  /s/ Michelle R. Mackel-Wiederanders
                                               Michelle R. Mackel-Wiederanders AT0004790
                                               Assistant City Attorney
                                               400 Robert D. Ray Drive
                                               Des Moines, IA 50309-1891
                                               Telephone: (515) 283-4537
                                               Facsimile: (515) 237-1748
                                               E-Mail: mrmackel@dmgov.org
                                               ATTORNEY FOR DEFENDANTS



                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on, March 23, 2021, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system and a true copy of the foregoing was
electronically sent via the Clerk of Court and to attorney for Plaintiffs.



                                                               /s/ Michelle Mackel-Wiederanders
                                                              Michelle Mackel-Wiederanders
